DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to claims filed on 6/18/2020. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

2 recites the limitation "the current mirror circuit" in line 7. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 8, it is unclear what “PVT” stands for. Clarification is required.

Any claims not specifically mentioned are rejected by virtue of their dependency to rejected base claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (20100125429, pub. May 20, 2010), hereinafter “Yamada”.

Regarding independent claim 1, Yamada discloses:
A method, comprising: 
connecting a reference current to a leakage detection circuit (see Yamada, Fig 3 par. [0023]: a current generation circuit 310 receives a current setting signal 308 from an input pad 302 and generates a reference current 312 at one of a number of current values based on the current setting signal 308, and see par. [0025]: each of the measurement enable circuits 320 may enable the word line or select gate on which leakage current is measured by allowing the voltage level on the word line or select gate to be measured while a reference current is being supplied to the word line or select gate, and see par. [0024]: comparing circuit 340(1) through 340(N)); 
determining a reference code for the leakage detection circuit coupled to a switching circuit, the reference code configured to establish a leakage current threshold (see Yamada, Fig 3 par. [0032]: each of the comparing circuits 340(1)-340(N) may be enabled to compare the voltage levels on its two input terminals at some time after the "measure enable" signal 306 went high from low, in order to allow sufficient time for the voltage level on the word line/select gate of interest to either rise or fall for more accurate measurement.  When the voltage level on the word line 350 is higher than the predetermined voltage level, signifying the leakage current 370 is smaller than the reference current 312, the comparing circuit 340(1) generates an output signal indicating a PASS, and see par. [0029]: After a sufficient period of time that allows the voltage level on the word line 350 to settle at the predetermined voltage level (e.g., Vcc), the "measure enable" signal 306 goes high.  This enables the transistor 324 and, at the same time, disables the transistor 326); 
disconnecting the reference current from the leakage detection circuit and the switching circuit (see Yamada, Fig 3 par. [0029]: the "measure enable" signal 306 goes high.  This enables the transistor 324. With the transistor 324 enabled, the current generation circuit 310 is electrically coupled to the electrical line 328 as well as the word line 350.  As a result, the reference current 312 is supplied to the electrical line 328 as well as the word line 350 since the transistor 322 is still enabled, and see par. [0032]: each of the comparing circuits 340(1)-340(N) may be enabled to compare the voltage levels on its two input terminals at some time after the "measure enable" signal 306 went high from low, in order to allow sufficient time for the voltage level on the word line/select gate of interest to either rise or fall for more accurate measurement); 
connecting the leakage detection circuit to a set of word lines of a storage block of a non-volatile memory array by way of the switching circuit (see Yamada, Fig 3 par. [0024]: Each of the measurement enable circuits 320 is connected to one of the word lines of the memory device 210, and see par. [0005]: a memory device, such as a flash memory, and see par. [0025]: each of the measurement enable circuits 320 may enable the word line or select gate on which leakage current is measured by allowing the voltage level on the word line or select gate to be measured while a reference current is being supplied to the word line or select gate); 
generating a memory current within the set of word lines (see Yamada, Fig 3 par. [0028]: When the "word line enable" signal 304 goes high, both the transistor 322 and the transistor 324 are enabled.  With the transistor 322 enabled, the word line 350 is electrically coupled to the electrical line 328, and the voltage levels on both are equalized, and see par. [0023]: the current generation circuit 310 may be able to supply the same reference current to more than one word lines (and/or select gates), when leakage is measured on more than one word lines); 
determining a leakage code for the set of word lines, the leakage code configured to represent leakage current from the set of word lines in response to the memory current (see Yamada, Fig 3 par. [0030]: Depending on the size of the leakage current 370 on the word line 350, the voltage level on the electrical line 328 and the word line 350 may increase or decrease as the reference current 312 is being supplied to the electrical line 328 and the word line 350.  If the leakage current 370 on the word line 350 is smaller in magnitude than the current value of the reference current 312, then the voltage level on the word line 350 (and on the electrical line 328) should rise because more electrical charges are being supplied than are leaking out); 
comparing the reference code and the leakage code (see Yamada, Fig 3 par. [0032]: each of the comparing circuits 340(1)-340(N) may be enabled to compare the voltage levels on its two input terminals. When the voltage level on the word line 350 is higher than the predetermined voltage level, signifying the leakage current 370 is smaller than the reference current 312, the comparing circuit 340(1) generates an output signal indicating a PASS.  Likewise, when the voltage level on the word line 350 is lower than the predetermined voltage level, signifying the leakage current 370 is larger than the reference current 312, the comparing circuit 340(1) generates an output signal indicating a FAIL); and 
determining that the storage block is unusable in response to the leakage code exceeding the reference code (see Yamada, Fig 3 par. [0033]: if one of the N word lines fails the leakage measurement at a given reference current value, the result seen at the output pad 380 will indicate a FAIL.  This means that at least one of the word lines has an unacceptable leakage current compared to the reference current).

wherein the switching circuit incurs a junction leakage current that varies based on PVT and the leakage detection circuit is configured to account for junction leakage current (see Yamada, Fig 3 par. [0025]: The transistor 324 is connected to the current generation circuit 310 at its terminal A. Terminal A of the transistor 326 is connected to a voltage source that is at a predetermined voltage level.  The predetermined voltage level can be set to any voltage level other than Vcc).

Regarding claim 9, Yamada further discloses supplying a reference voltage to the leakage detection circuit when determining the reference code and to the set of word lines when determining the leakage code (see Yamada, Fig 3 par. [0031]: Each of the comparing circuits 340(1)-340(N), therefore, compares the voltage level on its corresponding word line/select gate (which is electrically coupled to the electrical line that is physically connected to the first input terminal of the comparing circuit) with the predetermined voltage level that the word line/select gate was previously set to, and see par. [0032]: each of the comparing circuits 340(1)-340(N) may be enabled to compare the voltage levels on its two input terminals at some time after the "measure enable" signal 306 went high from low, in order to allow sufficient time for the voltage level on the word line/select gate of interest to either rise or fall for more accurate measurement).

Regarding claim 10, Yamada further discloses disconnecting the leakage detection circuit from the set of word lines of a storage block of a non-volatile memory array prior to connecting the reference current (see Yamada, Fig 4: word line enable set at low prior to T0).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (20100125429, pub. May 20, 2010), in view of Lee et al. (20180183458, pub. Jun. 28, 2018), hereinafter “Lee”, and further in view of Buckler et al. (20190320127, pub. Oct. 17, 2019), hereinafter “Buckler”.

Regarding claim 2, Yamada disclosed all the claimed limitations as set forth in the rejection of claim 1 above.

Yamada does not disclose wherein the leakage detection circuit comprises: 
a resistor configured such that the resistor transforms one of the reference current and the memory current to generate a leakage detection voltage; and 
a successive approximation analog to digital conversion circuit (SAR ADC circuit) configured to receive the leakage detection voltage and generate one of the reference code and the leakage code based on the leakage detection voltage; and 
wherein the resistor is connected in series between the current mirror circuit and the SAR ADC circuit.

However, Lee discloses wherein the leakage detection circuit comprises: 
a resistor configured such that the resistor transforms one of the reference current and the memory current to generate a leakage detection voltage (see Lee, Fig 2 par. [0015]: Output from the comparator 212 is fed to a SAR sequencer 215, which locally stores the output before passing it, bitwise, to a SAR register 213. The SAR register 213 may include error correction logic, as described below, to ensure that the SAR ADC 200 accurately converts the analog input signal to the correct digital output value 262); and 
a successive approximation analog to digital conversion circuit (SAR ADC circuit) configured to receive the leakage detection voltage and generate one of the reference code and the leakage code based on the leakage detection voltage (see Lee, Fig 1 par. [0012]: The SAR 113 is configured to forward a known reference value (e.g. a one, a zero, etc.) via the DAC 114 to the comparator 112 for each bit of the sample.  The reference values are communicated to the comparator over a reference connection 115); and …


The combination of Yamada and Lee does not disclose:
… wherein the resistor is connected in series between the current mirror circuit and the SAR ADC circuit.

However, Buckler discloses:
… wherein the resistor is connected in series between the current mirror circuit and the SAR ADC circuit (see Buckler, Fig 4A, 4B, par. [0052]: current mirror 420 connected to 450, which includes N-bit register 455).

Yamada, Lee, and Buckler are analogous arts, because they are about current processing circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Yamada and Lee, with the feature of Buckler as described above, with the motivation to facilitate power efficiency, as disclosed by Buckler in par. [0051].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (20100125429, pub. May 20, 2010), in view of Jeon et al. (20160018454, pub. Jan. 21, 2016), hereinafter “Jeon”.

Regarding claim 9, Yamada discloses all the claimed limitations as set forth in the rejection of claim 1 above.

Yamada does not disclose supplying a reference voltage to the leakage detection circuit when determining the reference code and to the set of word lines when determining the leakage code.

However, Jeon discloses supplying a reference voltage to the leakage detection circuit when determining the reference code and to the set of word lines when determining the leakage code (see Jeon, Fig 13 par. [0269]: when the charge control signal CCS is activated, the first switch 120 may be turned on to provide the drive voltage VD generated by the drive voltage generator 110 to the test line TEST_LN, and see par. [0277]: As described above with reference to FIGS. 1 to 13, the nonvolatile memory device 20a including the leakage current detection device 10 according to example embodiments may selectively couple the test line TEST_LN to the plurality of word lines WL1 to WLn).

Yamada and Jeon are analogous arts, because they are about leakage circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Yamada, with the feature of Jeon as described above, with the motivation to effectively detect a leakage current, as disclosed by Jeon in par. [0010].

Allowable Subject Matter
	The closest prior art of record:
Yamada (20100125429) discloses a circuit for measuring leakage on a plurality of word lines in a memory device by determining whether a leakage current on one of the plurality of word lines is acceptable relative to a reference current.

However, prior arts do not disclose, either individually or combination, the limitations “a current mirror circuit coupled to the word line voltage from the driver circuit and coupled to the current control circuit, the current mirror circuit configured to mirror one of a reference current supplied by the current control circuit and a memory current from the set of word lines; a resistor configured such that the resistor transforms one of the reference current and the memory current into a leakage detection voltage; and a successive approximation analog to digital conversion circuit (SAR ADC circuit) configured to receive the leakage detection voltage and generate a digital output code based on the leakage detection voltage, the digital output code comprising one of a reference code and a leakage code, the SAR ADC circuit connected in series to the resistor and to the current mirror circuit; and a die controller configured to: direct the leakage detection circuit to determine a reference code that comprises a leakage current threshold; direct the leakage detection circuit to determine a leakage code that comprises a leakage current from the set of word lines; compare the reference code and the leakage code” in claim 11, and the limitations “a current mirror circuit coupled to the programming voltage from the driver circuit and coupled to the current control 

	The corresponding dependent claims further limit the allowable subject matter in their respective independent claims 11 and 19.

	Accordingly, claims 11-20 are allowable over prior arts.




Examiner’s Note
	Claims 3-7 do not have prior art rejections because prior arts either alone or in combination disclose these dependent claims. However, claims 3-7 are rejected under 35 U.S.C. 112(b) as stated above, by virtue of their dependency on rejected base claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Armstrong et al. (20200041567, filed Jul. 1, 2019) discloses ground fault interrupter circuits that detect when a leakage current path exists between a supply and a ground connected to a load.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111                                                                                                                                                                                                        
/CYNTHIA BRITT/Primary Examiner, Art Unit 2111